OFFICE   OF THE ATTORNEY GENERAL      OF TEXAS
                             AUSTIN  11




Honomblo 9. C. smith
Coullt~AttorneJ
BosqlJoCounty
Herldlan, Texas
Dear   Sir:




of   this department,
                                               purchasing agent
                                               of the Comnls-
                                          printed sheets for
                                          an  exact duplicates
                                         &a of trust used by
                                             Uhen ona of those
                                       record ln the office of
                                       888 this prfnted fom,
                              e names, the description of the
                             such other blanks as may be neces-
                            the regular statutory recording fee
                            trument. . . .
                        t1y a local represeJntatireof ml.
                        k has contended that the clerk has
       no legal right  to charge the ngular fees alloved
       for recording  the parts 02 these instrument8vhlch
       the countr has had printed, but should only &args
       for the parts vrltten in, such as the description of
       the lands, etc.

       ln b;i!~t3~f&ii!i       tay::if!t ~na~~~~&~#i~
       the instrument filed for wcord, I have advised that
       the clerk has the right    to colleat the regular statu-
       tory fvo allourd for the recor@.ng of the sntlrr ln-
       atrument .’
                                                                                        6-14

                                       -.

Pononblr 8. 0. Smith, wgv                     2


                     Artlolo 6591, lkv1s.d        Civil Statutes o? Texas, ,pkovides8
              %ouat~  alorks shall k the ncorden for thr'lr
         nspoative oouatl#rI thor shll protido and ko+ln
         their offlaos voll-bound books in vhich thq shall
         resold 811 instmment8 of vr lting ltborired or re-
         Qulrmd to be ma0H.d in t&e oount~ clerk’s office
         in the mumop bonizaft~r protldod,*
                     hrtialv 6595      or said strtutes grovides~
                     “&ah    moorder  sball rithout dolay, rroord every
         laetrkaat           of vritlag .athorir.d to k noorded by blm,
         vhloh ir deposltui vltb him for moord, vlth the 8uk-
         amIlodgeeats,proofs, lfiidarits  rod o~rtificatu
         thnto  lttaohod, in the ardor dopo8ited for noord
         br lntOr ir th*l
                       y VO?d fOP VOrd a a iOtter
                                           d      HOPlOttOP,
         a a not             at the    root   of the meopd the how a#
         the dry 9
                 o            the mntb and year vhon the lnstrumoat so
         retaorded         vas doposited ia hi8 offloe for reoo~.*

                     APtiOiO 3930, m*riSSd OiVii SktUtSS, PPOViding fOP
oortain          fur      to k    neoived     by clerks of   the county oourt,   pro-
vides,       uoag         other   things,     the folloving:
              •Ro40*din~all *pa's requlW o? poxwitted by
         lav to be reoorded, not othervise provided fop, In-
         eludw cvatlficatvand seal, for o&oh 100 vords---
         151.
          %arlag fully eonsidrnd rour mawat, lt appears                          that
you have oo+nctl~ ldvlsod the olork la thv pramlaos.
                           statutvr provide for the reoordfng of la-
strmeats 8Uch               of t?ust aad p~seribo the iv* fop such
sarvic*.             DO laaguqa in thuo statutes to indimte     thS
Lagis~ton    intez4.d   suoh re.8payable cmlt rep uah 100 vords (Lo-
t-11 aopiod bl hand or bf the t ~vrltrr. MO Qb hod br vhlah
suah Iaatmoats aball be veoordo$ is spaolflad.        !n vhat**or UnnOP
the olork eaten vuoh ia8trumntr       of vritiag authoriced and de-
positad vltb blm for roverd, he is nqulmd       c@y  to take tha
rlthout delay in tha ardor doposited,     utd utor  thm vord for
VOPd and letto:,for l*ttor.
                     It
                is, thorofota, the oonsldorwt opinion of this dvpapt-
meat         the aaullt~
          that           alerk 18 wlt1t1ea to eblqp the rtatuto
in     for noordiag duds of trust    used hr tha ?oderrl kad &ii
KoionomblsY. C. ;imith, pa&e )


   'oustonwithout suoh far8 being lbitsd   to   thosr’kXb8

                                   YOUr8 very trulY,